SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 Elixir Gaming Technologies, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 28661G105 (CUSIP Number) James E. Crabbe 1305 SW Myrtle Court Portland, OR 97201 (503) 223-6744 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) November 18, 2008 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), Rule 13d-1(f) or Rule13d-1(g), check the following box.¨ The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 28661G105 1.NAMES OF REPORTING PERSONS: I.R.S. Identification Nos. of above persons (entities only) James E Crabbe 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (SEE INSTRUCTIONS): (a)o (b) o 3.SEC USE ONLY: 4.SOURCE OF FUNDS* (SEE INSTRUCTIONS):PF 5.CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e):o 6.CITIZENSHIP OR PLACE OF ORGANIZATION:United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER: 8,488,000 8. SHARED VOTING POWER: 0 9. SOLE DISPOSITIVE POWER: 200,000 10.SHARED DISPOSITIVE POWER: 0 11.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 8,488,000 12.CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS):o 13.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11): 7.55% 14.TYPE OF REPORTING PERSON (SEE INSTRUCTIONS):IN Item 1. Security and Issuer Common Stock Elixir Gaming Technologies, Inc. 1120 N.
